Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1 and 3-10 are pending, claim 2 is cancelled, and claims 1, 3, and 6-7 are amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. 2016/0303335) in view of Pun (U.S. 2011/0089258).
With respect to claim 1, Hong discloses A sprayer (figure 1), comprising: 
A housing assembly (figures 1-4, #110)
a spray nozzle assembly (figures 8-10), and a fan assembly (having fan #194); wherein the housing assembly is connected to the spray nozzle assembly (figure 5 and 9, 9 showing the housing with the nozzle inserted therein); the housing assembly is configured to contain a liquid (liquid container 20o), and the fan assembly is configured to generate air flow (being a fan); the spray nozzle assembly is configured to atomize and spray the liquid from the housing assembly (shown in figure 10, the nozzle having an outlet at 152 and the atomized spray exiting the system), and blow out the air flow generated by the fan assembly (figure 10 and abstract), the spray nozzle assembly comprises a connector 300 and lower end of 150), a first blade (160) and a spray nozzle (at 152); wherein the first blade is connected to 
Pun, figures 1-5, discloses a first turbine and motor (5 and corresponding turbine fan blades) produce a first “looser” vortex of air, then the noted spinner (8a) with that of 8, allows for modification of the loose airflow to spiral to a much tighter one allowing for exiting droplets from the spinner to be in a tighter spiral.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pun, to include a spinner downstream of the turbine and its blades that allows for a tighter air flow and thus tighter spiral to occur into the structure of Hong, such a combination allow the blades and nozzle of Hong to then be rotated to allow for the desired tightened spiral. The examiner notes that the airflow of the turbine in Hong would allow for the creation of the spinning as is noted desired in Pun. 
With respect to claim 3, Hong as modified by Pun discloses the air flow generated by the fan assembly drives the liquid sprayed from the spray nozzle to move outward (as the fans air moves the fluid out, see figure 10).  
With respect to claim 4, Hong discloses the housing assembly comprises a first housing (figure 3, the noted two halves) and a second housing (see figure 3, housing of 200) which is connected to first housing (figure 4); the second housing is configured to contain the liquid (200 contains the liquid), and the spray nozzle assembly is connected to the first housing (as seen in figure 5, the nozzle retained by the upper first housing), and the fan assembly is arranged in the first housing (figure 4).  

With respect to claim 6, Hong discloses the fan assembly further comprises a guide sleeve (figure 4, fan 193s housing); the guide sleeve is connected to an end of the motor (figure 4, affixed to motor 192 at is back end) facing the spray nozzle assembly (figure 4, 194 facing the end of 140-170), and is configured to guide the air flow generated by the second blade, so that the air flow flows towards the spray nozzle assembly (as the noted housing of the fan directs air into and out of said fan).  
With respect to claim 7, Hong discloses the first housing comprises an air inlet (figure 2, the noted slits in the housing allowing air into the back side of the fan) and an air outlet which allow an interior of the first housing to communicate with an external environment (the outlet of the housing at the nozzle); air in the external environment enters the first housing through the air inlet, and the air flow is generated through the fan assembly and flows towards the spray nozzle assembly, and then flows outward through the air outlet (as the air flows in through the slots, through the fan and to the air outlet of the nozzle).  
With respect to claim 8, Hong discloses an air pipe assembly (the air pipe assembly shown in figures 3 and 4, having the various ribs that hold the device of the motor and the fan), wherein the air pipe assembly partially extends into the first housing from the air outlet (as seen in figures 3 and 4, the noted air pipe is entirely within the housing from the air outlet towards and past the fan) , and is connected to the first housing (being within said first housing); the air pipe assembly has an air passage (being the entire of the air assembly and extending from inlet to outlet, being the space of the air pipe and extending from the noted slots of the air inlet to the nozzle) which is respectively connected to the air inlet (shown in figure 4, the bracket to the left of 194, being connected to the outer wall of the air housing where the slots of the air inlet are) and the air outlet (as the noted other end of the air pipe is 
With respect to claim 9, Hong discloses the air pipe assembly comprises a first air pipe (figure 3, as the housing and noted air pipe are split in two) and a second air pipe (the other half of said air pipe) which is connected to the first air pipe; the first air pipe comprises a first sub-passage (sub passages within the half of the first side of the air pipe being the first air pipe), and the second air pipe comprises a second sub-passage (the noted various passages found in the second air pipes half); and the air passage is formed by the first sub-passage and the second sub-passage (figure 3 when put together as shown in figure 2 and 4 the air passage is formed by the sub-passages); the spray nozzle assembly is arranged in the first sub-passage (as the spray nozzle is formed by both when put together), and the fan assembly is arranged in the second sub-passage (as the fan assembly is contained in both passages).  
With respect to claim 10, Hong discloses the second air pipe has a duct which is arranged in the second sub-passage (being the noted half cylindrical section that when assembled surrounds 192), and the motor is arranged in the duct (see figures 3 and 4); the duct is configured to limit the air flow generated by the motor (as the airflow can only be the air that passes through the noted sidewalls of the cylindrical section).
Response to Arguments/Amendments
	The Amendment filed (02/04/2022) has been entered. Currently claims 1 and 3-10 are pending, claim 2 is cancelled, and claims 1, 3, and 6-7 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (10/04/2021). The examiner notes the previous 35 U.S.C. 112(b) rejection has been overcome. The nozzle head 140 and the nozzle 150 may include a rib 160 which is able to connect the inner side of the nozzle head 140 and the outer side of the nozzle 150 so that they can be maintained integral. It is preferred that the rib 160, as illustrated in the drawing, is arranged in a pinwheel shape. If the rib 160 is formed in a pinwheel shape, which is able to allow the nozzle head 140 and the nozzle 150 to be maintained integral, the air flowing between the inner side of the nozzle head 140 and the outer side of the nozzle 150 may easily have a swirl flow, which is advantageous.” The examiner would like to note firstly, it may include the rib such as it is defined, and the noted integral aspect is such that it may easily have a swirl flow which is advantageous. The combination is in no way destroying the desired swirl flow, but rather by making the ribs further rotates as disclosed by Pun, in which the turbine fan blades are spinning allows for the loose airflow to spiral to a much tight one allowing for exiting droplets from the spinner to be in a tight spiral. Thus, the noted swirl of the stationary rib of Hong being made to move as disclosed by Pun, improves the swirling. Noting that the ribs may be included in the first place, so having a replacement that would be better the stationary ribs would be beneficial to the spray system. Essentially, making the ribs move rather then be stationary improves the swirling which Hong discloses is desired and Pun further then improves upon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752